                      Case 1:20-cv-01238-MKV Document 33 Filed 02/02/21 Page 1 of 1


                                HELEN F. DALTON & ASSOCIATES, P.C.
                                                      ATTORNEYS AT LAW
                                    80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                             Tel. (718) 263-9591 Fax. (718) 263-9598

                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
                                                     DATE FILED:                       February 2, 2021

             Via ECF
             The Honorable Judge Mary Kay Vyskocil
             United States District Court
             Southern District of New York
             500 Pearl Street
             New York, New York 10007


                                    Re: Sanchez v. Five Brothers Auto Spa and Lube Corp. et al
                                       20-cv-1238 (MKV)

             Dear Judge Vyskocil:

                      We represent the Plaintiffs in the above-referenced matter and we submit this letter
             motion jointly with Defendants to respectfully request an adjournment of the February 9, 2021
             Initial Conference.

                     The parties held a mediation yesterday, February 1, 2021. Although a settlement was not
             reached at that time, the parties and mediator agreed to hold a second session on February 15,
             2021. Defendants have agreed to produce certain documents that may aid the parties in reaching
             a settlement at the upcoming second session.

                    In light of the parties’ ongoing negotiations and second mediation session on February
             15, 2021, we respectfully ask for an adjournment of the Initial Conference so that the parties can
             continue to focus their efforts on potential resolution.

                     This is the first request for an adjournment of the Initial Conference and this request will
             not affect any other dates or deadlines.

                    We remain available to provide any additional information and thank Your Honor for her
             continued consideration on this matter.
7KH,QLWLDO3UHWULDO&RQIHUHQFHVFKHGXOHGIRU)HEUXDU\
                                                                  Respectfully submitted,
DW$0LVDGMRXUQHGWR0DUFKDW
                                                                  _____/s/____________
307KHSDUWLHVDUHUHPLQGHGWRILOHDMRLQWVWDWXVOHWWHU      James O’Donnell, Esq.
ZLWKLQILYHEXVLQHVVGD\VRIWKHPHGLDWLRQVFKHGXOHGIRU
)HEUXDU\>VHH(&)1R@6225'(5('
)HEUXDU\>VHH(&
                        (&
                        ( &) 1R@
                                    @ 6225'(5('
       
